BECKERT, J.,
This case involves a claim by an injured pedestrian seeking basic loss benefits from the insurer of the motorcycle that struck him, or, in the alternative, the insurer designated under the Pennsylvania No-fault Motor Vehicle Insurance Act, 40 P.S. §1009.108. Both insurers filed motions for summary judgment, with each contending that the other is solely responsible for payment of benefits to plaintiff.
On October 31, 1986 we entered an order granting summary judgment in favor of the motorcycle insurer, Rockwood Insurance Company, and denying the similar request of The Travelers Companies, the Assigned Claims Carrier. As explained in the opinion that accompanied our order, we relied upon the decision of our Superior Court in the case of Drusak v. Insurance Company of North America, 340 Pa. Super. 205, 489 A.2d 914 (1985) for guidance in interpreting a conflict that appeared to exist between the applicable law and the Insurance Department’s regulations (31 Pa. Code 66.3).
We have just had brought to our attention a more recent slip opinion by the Superior Court, No. 3188 of Philadelphia, 1985, dated August 6, 1986, in the case of Pennell v. The Travelers Companies. The appellate court there expressly held that an uninsured pedestrian injured when he was hit by an insured motorcycle operator was entitled to basic loss benefits from the cyclist’s insfirance carrier. Pennell discussed Drusak, and cautioned the lower courts of the Commonwealth against relying upon it as precedential authority. Accordingly, we must follow the Pennell holding and reverse our prior decision.
*550ORDER
And now, this November 12, 1986, our order entered on October 31, 1986 is hereby vacated and rescinded. Summary judgment is hereby granted in favor of defendant The Travelers Companies and the motion for summary judgment of defendant Rockwood Insurance Company is denied and refused.